Van Brunt, J.
I do not think that the objection raised can be sustained. The words objected to are merely surplusage, could not possibly mislead the party, and only inserted in the order that which would have necessarily followed in case, upon the return day of the order, the judge granting it was absent from the chambers of the court.
The order required the defendant to do nothing more than the Code would have required him to do if the words in question had been omitted. 'There was no variation from the statute in any material particular.
The objections of the defendants was properly overruled, and the order appealej. from must be affirmed, with costs and disbursements.
J. F. Daly and Beach, JJ., concurred.
Order affirmed, with costs and disbursements.